People v Casserly (2020 NY Slip Op 04758)





People v Casserly


2020 NY Slip Op 04758


Decided on August 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
BETSY BARROS, JJ.


2020-03965
 (Ind. No. 16-00426)

[*1]The People of the State of New York, plaintiff,
v James Casserly, defendant.


James Casserly, Rome, NY, defendant pro se.
Thomas E. Walsh II, District Attorney, New City, NY (Jacob B. Sher of counsel), for plaintiff.
Gerard M. Damiani, New City, NY, defendant's former trial counsel.

DECISION & ORDER
Application by the defendant, inter alia, for a writ of error coram nobis seeking leave to file a late notice of appeal from a judgment of the County Court, Rockland County, rendered October 25, 2017.
ORDERED that the application is denied.
The defendant has not established his entitlement to the relief requested (see People v Syville, 15 NY3d 391).
CHAMBERS, J.P., COHEN, CONNOLLY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court